Detailed Action
This action is based on Applicant's remarks/arguments received on 10/25/2021. Applicant amended claims 1-3, 10-12, 14-15 and 19-20 and presented claims 1-20 for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 15 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moorthi et al. US 2012/0131591 (Moorthi), in view of Sharma et al., “SpotCheck: Designing a Derivative IaaS Cloud on the Spot Market” (Sharma).

Claim 1.	Moorthi teaches:	
An automated resource-exchange system comprising:
multiple resource-exchange-system participants, including resource consumers and resource providers, that each includes multiple server computers, each having one or more processors and one or more memories, and hosts a local cloud-exchange instance; and (resource consumers or clients and resource providers or providers in fig. 10, ¶¶ 54-57 and 201 are participants of a cloud-exchange system or cloud compute marketplace; a local cloud-exchange instance/an application or client program in ¶¶ 477-480 is distributed to the participants of the cloud compute marketplace to be used for requesting resources and providing the requested resources in connection with a server process in the clearing system illustrated as system 2101 in fig. 21 comprising process 2105)
a distributed cloud-exchange system that is implemented on multiple physical server computers, each including one or more processors and one or more memories, includes a cloud-exchange engine, and includes the local cloud-exchange instances within the multiple resource-exchange-system participants, and (cloud compute marketplace in fig. 10 and ¶¶ 54-56, includes clearing system 1002 which houses the cloud compute exchange; ¶ 460, the clearing system “may be distributed among a plurality of computers attached by a communications network”; the clearing system illustrated as system 2101 in fig. 21 includes a server process (e.g., process 2105) in communication with the local cloud-exchange instance/an application or client program in ¶¶ 477-480)
automatically brokers and carries out transactions in each of which a resource consumer requests to lease computational resources from one or more resource providers, (¶¶ 7, 54-56, 64, 79, 166, 210, 254, 256, the exchange system automatically processes a consumer request to select an optimal set of providers for hosting a consumer submitted job/virtual machine image based on “any execution that meets any consumer specified parameters (e.g., price, timing, confidence level, etc.), any compute provider requirements (size, availability, execution format, etc.) while providing for operational costs of the cloud compute marketplace”; ¶ 217, “provisioning resources involves firmly assigning, leasing, subleasing, or otherwise acquiring a provider-offered resource for use by any job instance”; ¶¶ 354, 360, a pricing model used for selecting a 
the distributed cloud-exchange system selects one or more resource providers from among the resource-exchange-system participants to lease the computational resources to the resource consumer, and (¶¶ 208, 210, 254, based on the consumer requirements, a set of resource providers capable of providing the requested resources are determined;  ¶ 217, “provisioning resources involves firmly assigning, leasing, subleasing, or otherwise acquiring a provider-offered resource for use by any job instance”; ¶¶ 354, 360, a pricing model used for identifying a provider includes “lease-term (e.g., hourly, monthly, yearly)”
the distributed cloud-exchange system arranges for use of the leased computational resources by the resource consumer by coordinating launching one or more virtual machines within each of the computing facilities of the one or more selected resource providers, that provides an execution environment for one or more computational entities. (¶ 217, “provisioning resources involves firmly assigning, leasing, subleasing, or otherwise acquiring a provider-offered resource for use by any job instance”; ¶¶ 354, 360, a pricing model used for selecting a provider includes “lease-term (e.g., hourly, monthly, yearly)”); ¶¶ 64, 80-82, a virtual machine image submitted by a user is processed for distribution among providers based on a pricing model “that satisfies consumer constrains while maximizing provider revenue”; ¶ 198-200, a virtual machine is used for creating a computing environment on a host computer system for running the consumer submitted job; ¶ 202, “resources include…usage of a virtual machine for a specified period of time (e.g., one hour), or a specified amount of storage ( e.g., a 10 GB volume)”; ¶¶  223, 225, “A host providing compute resources can be configured to execute virtual machine technology, encapsulating each task within its own private virtual machine, to provide security and isolation…the host itself may run virtual machines for each consumer or for each task. A nested virtual machine can be configured to take advantage of specific features of a host virtual machine in which it is nested. Further, nested virtual machines can be 
Moorthi did not specifically disclose each virtual machine executing a nested hypervisor.
Sharma discloses each virtual machine executing a nested hypervisor by using nested virtualization, where a nested hypervisor runs atop a traditional VM, which itself runs on a conventional hypervisor [11, 35]. The nested hypervisor enables the creation of nested VMs on the host VM”. Sharma, sec. 3.1.
Moorthi, ¶ 225 discloses that “[a] host providing compute resources can be configured to execute virtual machine technology, encapsulating each task within its own private virtual machine, to provide security and isolation” and “the host itself may run virtual machines for each consumer or for each task. A nested virtual machine can be configured to take advantage of specific features of a host virtual machine in which it is nested”. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing each virtual machine executing a nested hypervisor because doing so would further increase usability of Moorthi by providing for an alternative for “creation of nested VMs on the host VM” “such that the nested hypervisor in the host VM isolates the nested VMs and prevents cross-VM attacks”. Sharma, sec. 3.1 and sec. 4.

Claim 15.	Moorthi teaches:
A method that creates management domain within a resource-exchange-system participant computing facility of an automated resource-exchange system, the method comprising:
launching, by a cloud-exchange system implemented on one or more physical server computers, one or more virtual machines within each of the computing facilities of one or more resource providers selected by the cloud-exchange system to provide computational resources to a resource consumer, (FIG. 10, ¶¶ 
Moorthi did not specifically disclose:
 two management domains and each virtual machine executing in an execution environment provided by a base hypervisor controlled by a resource-provider management server, the execution environment supporting a nested hypervisor controlled by a management sever external to the resource-provider computing facility; and configuring the base hypervisor to maintain the base hypervisor in a resource-provider control domain separate from the control domain that includes the nested hypervisor and external management server.
Sharma teaches: 
two management domains (sec. 3.1, management domain for the rented VM where “the functionality of the VM hypervisor” is not exposed is different from the nested hypervisor controlled by SpotCheck)
each virtual machine executing in an execution environment provided by a base hypervisor controlled by a resource-provider management server, the execution environment supporting a nested hypervisor controlled by a management sever external to the resource-provider computing facility; and (sec. 3.1, a rented VM hypervisor is controlled by native IaaS platform and the nested hypervisor is controlled SpotCheck)
configuring the base hypervisor to maintain the base hypervisor in a resource-provider control domain separate from the control domain that includes the nested hypervisor and external management server. (sec. 3.1, wherein “SpotCheck rents VMs from native IaaS platforms that do not expose all of the functionality of the VM hypervisor” indicates that native IaaS platforms control the VM hypervisor and maintain the control domain separate from the control domain of the nested hypervisor in “SpotCheck uses nested virtualization, where a nested hypervisor runs atop a traditional VM, which itself runs on a conventional hypervisor [11, 35]. The nested hypervisor enables the creation of nested VMs on the host VM. Since the nested hypervisor does not need special support from the host VM, SpotCheck can install it on VMs rented from native IaaS platforms and use it to migrate nested VMs from one cloud server to another, as depicted in Figure 3(a)”)
Moorthi, ¶ 225 discloses that “[a] host providing compute resources can be configured to execute virtual machine technology, encapsulating each task within its own private virtual machine, to provide security and isolation” and “the host itself may run virtual machines for each consumer or for each task. A nested virtual machine can be configured to take advantage of specific features of a host virtual machine in which it is nested”. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing two management domains and each virtual machine executing in an execution environment provided by a base hypervisor controlled by a resource-provider management server, the execution environment supporting a nested hypervisor controlled by a management sever external to the resource-provider computing facility; and configuring the base hypervisor to maintain the base hypervisor in a resource-provider control domain separate from the control domain that includes the nested hypervisor and external management server because doing so would further increase usability of Moorthi by providing for an alternative for “creation of nested VMs on the host VM” “such that the nested hypervisor in the host VM isolates the nested VMs and prevents cross-VM attacks”. Sharma, sec. 3.1 and sec. 4.

Claim 20.	Moorthi teaches:
A physical data-storage device encoded with computer instructions that, when executed by processors with an automated resource-exchange system comprising multiple resource-exchange participants and a cloud-exchange system, control the automated resource-exchange system to create management domain within a resource-exchange-system-participant computing facility, the method comprising:
launching, by the cloud-exchange system, one or more virtual machines within each of the computing facilities of one or more resource-exchange-system resource-provider participants selected by the distributed cloud-exchange system to provide computational resources to a resource-exchange-system resource-consumer participant, (FIG. 10, ¶¶ 12, 53-55, 460, the cloud marketplace 1000 includes “clearing system 1002, which houses the cloud compute exchange” comprising “at least one processor operatively connected to a memory for executing system components”; ¶ 460, the clearing system “may be distributed among a plurality of computers attached by a communications network”; ¶¶ 7, 54-56, 64, 79, 166, 210, 254, 256, the exchange system automatically processes a consumer request to select an optimal set of providers for hosting a consumer submitted job/virtual machine image based on “any execution that meets any consumer specified parameters (e.g., price, timing, confidence level, etc.), any compute provider requirements (size, availability, execution format, etc.) while providing for operational costs of the cloud compute marketplace”; ¶¶ 224, 283, the exchange system lunches the job submitted by a 
Moorthi did not specifically disclose:
two management domains and each virtual machine executing in an execution environment provided by a base hypervisor controlled by a resource-exchange-system-resource-provider-participant management server, the execution environment supporting a nested hypervisor controlled by a management sever external to the resource-exchange-system-resource-provider-participant computing facility; and configuring the base hypervisor to maintain the base hypervisor in a resource-provider control domain separate from the control domain that includes the nested hypervisor and external management server.
Sharma teaches 
two management domains (sec. 3.1, management domain for the rented VM where “the functionality of the VM hypervisor” is not exposed is different from the nested hypervisor controlled by SpotCheck) 
each virtual machine executing in an execution environment provided by a base hypervisor controlled by a resource-provider management server, the execution environment supporting a nested hypervisor controlled by a management sever external to the resource-provider computing facility; and (sec. 3.1, a rented VM hypervisor is controlled  by native IaaS platform and the nested hypervisor is controlled SpotCheck)
configuring the base hypervisor to maintain the base hypervisor in a resource-provider control domain separate from the control domain that includes the nested hypervisor and external management server. (sec. 3.1, wherein “SpotCheck rents VMs from native IaaS platforms that do not expose all of the functionality of the VM hypervisor” indicates that native IaaS platforms control the VM hypervisor and maintain the control domain separate from the control domain of the nested hypervisor in “SpotCheck uses nested virtualization, where a nested hypervisor runs atop a traditional VM, which itself runs on a conventional hypervisor [11, 35]. The nested hypervisor enables the creation of nested VMs on the host VM. Since the nested hypervisor does not need special support from the host VM, SpotCheck can install it on VMs rented from native IaaS platforms and use it to migrate nested VMs from one cloud server to another, as depicted in Figure 3(a)”)
Moorthi, ¶ 225 discloses that “[a] host providing compute resources can be configured to execute virtual machine technology, encapsulating each task within its own private virtual machine, to provide security and isolation” and “the host itself may run virtual machines for each consumer or for each task. A nested virtual machine can be configured to take advantage of specific features of a host virtual machine in which it is nested”. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing two management domains and each virtual machine executing in an execution environment provided by a base hypervisor controlled by a resource-provider management server, the execution environment supporting a nested hypervisor controlled by a management sever external to the resource-provider computing facility; and configuring the base hypervisor to maintain the base hypervisor in a resource-provider control domain separate from the control domain that includes the nested hypervisor and external management server because doing so would further increase usability of Moorthi by providing for an alternative for “creation of nested VMs on the host VM” “such that the nested hypervisor in the host VM isolates the nested VMs and prevents cross-VM attacks”. Sharma, sec. 3.1 and sec. 4. 


Claim 3.	The automated resource-exchange system of claim 1 wherein the nested hypervisors executing in the one or more virtual machines are controlled by a management server within the distributed cloud-exchange system to create a cloud-exchange management domain within each of the computing facilities of the one or more selected resource providers. (Sharma, p. 9, right col., “SpotCheck Controller”, wherein controller runs on a dedicated sever) 

Claim 4.	The automated resource-exchange system of claim 3 wherein, in the transaction in which the one or more virtual machines are launched, the resource consumer requested to lease computational resources to run a set of one or more particular computational entities, and the one or more virtual machines are configured to provide the computational resources to run the one or more particular computational entities. (Moorthi, ¶¶ 64, 80-82, a consumer submitted job or a virtual machine image is a particular computational entity)

Claim 5.	The automated resource-exchange system of claim 1 wherein the nested hypervisors executing in the one or more virtual machines are controlled by a management server within the resource consumer's computing facility to create a resource-consumer management domain within each of the computing facilities of the one or more selected resource providers. (Sharma, p. 9, right col., “SpotCheck Controller”, wherein customers interact with controller via an API)

Claim 6.	The automated resource-exchange system of claim 5 wherein, in the transaction in which the one or more virtual machines are launched, the resource consumer requested to lease a block of computational resources, and the one or more virtual machines are configured to provide the requested block of computational resources to the resource consumer to use at the resource consumer’s discretion. (Moorthi, 59, 185-191, 196, 240-241, 387, cloud providers wholesale their excess capacity to consumers for running and completing their jobs at their discretion); Sharma, p. 2, last par.-p3, first par., wherein “SpotCheck offers its customers the equivalent of non-revocable on-demand servers, where only the user can make the decision to relinquish them…SpotCheck supports multiple customers, each of which may rent an arbitrary number of servers” and p. 9, right col., wherein “Customers interact with SpotCheck’s controller via an API that is similar to the management API EC2 provides for controlling VMs” indicates that resources are used by customers at their discretion)

Claim 7. 	The automated resource-exchange system of claim 1 wherein each nested hypervisor runs within an execution environment provided by a base hypervisor controlled by a management server within the resource provider's computing facility in which the nested hypervisor executes, the base hypervisor configured to provide separate management domains for the base hypervisor and the nested hypervisor. (Sharma, sec. 3.1, a rented VM hypervisor is controlled  by native IaaS platform and the nested hypervisor is controlled SpotCheck; and wherein “SpotCheck rents VMs from native IaaS platforms that do not expose all of the functionality of the VM hypervisor” indicates that native IaaS platforms control the VM hypervisor and maintain the control domain separate from the control domain of the nested hypervisor in “SpotCheck uses nested virtualization, where a nested hypervisor runs atop a traditional VM, which itself runs on a conventional hypervisor [11, 35]. The nested hypervisor enables the creation of nested VMs on the host VM. Since the nested hypervisor does not need special support from the host VM, SpotCheck can install it on VMs rented from native IaaS platforms and use it to migrate nested VMs from one cloud server to another, as depicted in Figure 3(a)”)

2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Moorthi and Sharma in view of Chang et al. Pub. No.: US 2017/0097841 (Chang).

Claim 2.	Moorthi as modified taught resource-exchange system of claim 1 wherein launching the one or more virtual machines, the distributed cloud-exchange system arranges for use of the leased computational resources as shown in claim 1 above. 
Moorthi as modified did not specifically teach extending an internal network within the resource-consumer's computing facility to the one or more virtual machines by creating one or more secure communications tunnels between the one or more virtual machines and the internal network.
Chang teaches extending an internal network within the resource-consumer's computing facility to the one or more virtual machines by creating one or more secure communications tunnels between the one or more virtual machines and the internal network. (Chang ¶¶ 13, 31, 32  wherein a private cloud securely extended to a public cloud by using a secure tunnel as the  communication link for connecting to the cloud resources allocated in the public cloud)
Moorthi ¶ 54 discloses providing services to resource consumers and resource providers over communication networks including “private communication networks, public communication networks LAN WAN, virtual network, among other example, including, the Internet”, Moorthi, ¶ 198-199 discloses creating a secure computing environment on a host computer system and providing access to consumer to the secured computing environment and Moorthi ¶ 388 further discloses moving a resource consumer data from one cloud or data center to another. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for including extending an internal network within the resource-consumer's computing facility to the one or more virtual machines by creating one or more secure communications tunnels between the one or more virtual machines and the internal network in Moorthi as modified  because doing so would provide for using a secure tunnel as a communication link for accessing the cloud resources allocated in a public cloud)

Allowable Subject Matter
Claims 8-14 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment and Arguments
Applicant’s arguments with respect to rejected claims have been considered but are not persuasive for at least the following reasons.
Applicant argues, with respect to claim 1, Moorthi does not disclose a distributed cloud-exchange system because “the cloud-exchange system is itself a distributed computer system that includes multiple local instances running within the multiple resource-exchange-system participants and a cloud-exchange system that is  implemented within a distributed computer system” while “Moorthi describes the clearing system, in paragraph [0054], as a "central computer system ... which houses the cloud compute exchange." Remarks, 10.
In response: Moorthi, ¶¶ 460 and 477 explicitly disclose the clearing system is “distributed among a plurality of computers attached by a communications network” including local instances/ server processes for responding to requests received from client programs.  
Applicant argues, “the cited paragraphs do not support the assertion” because, for example, “None of the paragraphs cited by the Examiner include a single occurrence 
In response: the term “server” appears many times in Moorthi; see Moorthi, ¶ 469, for example: “various aspects of the invention may be distributed among one or more computer systems (e.g., servers) configured to provide a service to one or more client computers, or to perform an overall task as part of a distributed system. For example, various aspects of the invention may be performed on a client-server or multi-tier system that includes components distributed among one or more server systems that perform various functions according to various embodiments of the invention including receiving, analyzing, partitioning, distributing, executing, re-allocating, and accessing cloud compute tasks.” 
The referenced citations made in the rejections are intended to exemplify areas in the references in which the Examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the Applicant to analyze the references in their entirety since other areas of the references may be used to substantiate Examiner's rationale of record. A Prior Art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates. Inc. v. Garlock. Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the Prior Art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed .... " In re Fulton, 391 F .3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004 ).
Applicant argues, with respect to claim 1, client application program as disclosed in Moorthi, ¶¶ 479-480 is not a local cloud-exchange instance because it “is a conclusory assertion that attempts, without rational argument or reasoning, to assert that the phrase "a local cloud-exchange instance" is equivalent to the term "program." It is not, and the Examiner has made no attempt to interpret the phrase "a local cloud-exchange instance" with respect to the definitions and explanations of the phrase 
In response: the claims and only the claims form the metes and bounds of the invention. Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)" (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, I 1-4). The Examiner has full latitude to interpret each claim in the broadest reasonable sense. The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. 
The meaning given to the claim terms are also consistent with the ordinary and customary meaning of the terms because Appellants neither provided their Lexicography nor disavowed or disclaimed the full scope of the claim terms in the specification. The only exceptions to giving the words in a claim their ordinary and customary meaning in the art are (1) when the applicant acts as their own lexicographer; and (2) when the applicant disavows or disclaims the full scope of a claim term in the specification. To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014) (holding that the term "gateway" should be given its ordinary and customary meaning of "a connection between different networks" because nothing in the specification indicated a clear intent to depart from that ordinary meaning); Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362, 1367-68, 101 USPQ2d 1457, 1460 (Fed. Cir. 2012) (The asserted claims of the patent were directed to a tactile feedback 
The local application or client programs as described in ¶¶ 477-480 are local cloud-exchange instances hosted by participates because they are distributed to the participants of the cloud compute marketplace by the exchange system to be used for requesting resources and providing the requested resources through communication with “a server process (e.g., process 2105) that responds to requests from one or more client programs”. There is nothing in the claim to be used for interpreting a cloud-exchange instance otherwise.
Applicant argues: “Applicant's representative fails to find, in any of these paragraphs, a teaching of the language ‘the cloud-exchange system arranges for use of the leased computational resources by the resource consumer by coordinating launching one or more virtual machines within each of the computing facilities of the one or more selected resource providers’ because “Applicant's representative can find nothing, in Moorthi, which teaches or suggests that Moorthi's clearing system actually launches virtual machines or coordinates launching of virtual machines”. Remarks, 15-16.
In response: see Moorthi ¶ 198-200, for example, wherein the exchange system creates a computing environment by lunching a virtual machine on a host computer system for running the compute task or a job submitted as a virtual machine image by an consumer in ¶¶ 64, 80-82; and ¶¶  223, 225, wherein “A host providing compute resources can be configured to execute virtual machine technology, encapsulating each 
Applicant argues: “Moorthi also fails to teach "each virtual machine executing a nested hypervisor that provides an execution environment for one or more computational entities” because “Section 3.1 of the Sharma reference mentions nothing about a distributed cloud-exchange that automatically brokers and carries out transactions, selects one or more resource providers from among resource-exchange-system participants. or that arranges for use or lease computational resources by the resource consumer by coordinating launching of one or more virtual machines within each of the computing facilities of the one or more selected resource providers. Section 3 .1 of the Sharma reference does mention nested hypervisors, but does so in a completely different context from the use of nested hypervisors by the currently claimed automated resource-exchange system.” Remarks, 19.
In response: in a 103 rejection, a single reference cannot be blamed for not disclosing the features that are disclosed by another reference. Sharma is relied on for disclosing each virtual machine executing a nested hypervisor. 
Applicant argues: “With respect to claim 15… a cursory review of section 3.1 …reveals that the Sharma reference does not teach or suggest anything at all related to two management domains… anything at all related to management servers, including resource-provider management servers and management service external to resource-provider computing facilities… anything at all related to a resource-provider control domain and a control domain that includes the nested hypervisor and external management server”. Remarks, 20.
In response: a general argument based on a cursory review is not a specific argument to be addressed. Enough evidences such as “sec. 3.1, management domain 
Applicant argues: Applicant argues “With regard to the rejection of claim 3. the Examiner apparently attempts to assert that the phrase "SpotCheck controller" is equivalent to a management server. There is no argument, reasoning, or evidence to support this assertion. Similar comments apply to the rejection of claim 5 and claim 7. With respect to the rejection of claim 4, asserts, without reasoning or evidence that the phrase "a consumer submitted job or a virtual machine image is a particular computational entity." Remarks, 20.
In response: Applicant did not provide any specific argument to be addressed. Applicant did not provide any reason why a controller running on a dedicated server maintaining “a global and consistent view of SpotCheck’s state, e.g., the information about all of its provisioned spot and on-demand servers and all of its customers’ nested VMs and their location” cannot be a management server in Sharma or a consumer submitted job or a virtual machine image of Moorthi cannot be a particular computational entity in Moorthi.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohsen Almani whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9 AM-5 PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159